Citation Nr: 1456577	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss (bilateral hearing loss).

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Phillip D. Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2012, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ stated the issues and the Veteran's representative began the hearing with immediate questioning as to the Veteran's treatment history at VA, as well his symptoms. The VLJ followed up with appropriate questions. Thus, through the representative's and VLJ's questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The Board remanded this claim in March 2014 for additional evidentiary development. The case has now returned to the Board for appellate review.

FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his pre-existing bilateral hearing loss increased in severity during service as a result of his acoustic trauma. 

2. Resolving all doubt in favor of the Veteran, his tinnitus is related to his service- connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. Bilateral hearing loss has been shown to be the result of disease or injury incurred in or aggravated by the Veteran's military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).
 
2. Tinnitus has been shown to be related to the Veteran's service-connected bilateral hearing loss. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). Tinnitus, however, is not such a chronic disability.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Reasonable doubt concerning any matter material to the determination is resolved in the veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prongs one and two of the service-connection test are met. In April 2014, the VA compensation examiner diagnosed the Veteran with tinnitus, thereby satisfying the first prong of a service-connection claim - the existence of a current disability. 
Tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (32nd ed. 2012). Due to the inherently subjective nature of tinnitus, it is readily capable of even lay perception and diagnosis. Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran was first afforded a VA compensation examination in December 2011. The results of the audiometric testing conducted at this examination (with corresponding decibel loss) were:

 December 2011

Bone 
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
20
70
NA
NA
LEFT
20
70
NA
NA


Air 
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
25
70
80
90
LEFT
30
70
85
100

Additionally, the Veteran had Maryland CNC speech recognition scores of 80 percent in the right ear and 76 percent in the left ear. As he has hearing loss exceeding 40 decibels in both ears in at least one of the measured frequencies, he has bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.

As to the second prong of service connection, an in service event, injury, or disease, the Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The Veteran asserts that he was exposed to the sound of artillery fire, tank fire, and grenades without any hearing protection. Giving the Veteran the benefit of every reasonable doubt, the Board concludes that his service as a driver of heavy vehicles, consistent with his military occupational specialty (MOS), near artillery ranges at Fort Sill exposed him to acoustic trauma even though his military occupational specialty would not, of itself, normally support such a conclusion.  

The Veteran's STRs reveal three audiometric examinations - one in January 1964, one in April 1965 upon induction, and a third in February 1967 upon separation. Since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they have to be converted to the current International Standards Organization (ISO) units, with the converted results appearing in parentheses: 
 January 1964


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

April 1965


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
-5 (10)
-10 (0)
-10 (0)
N/A
40 (45)
LEFT
-5 (10)
-5 (5)
-10 (0)
N/A
40 (45)

 February 1967


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
5 (20)
10 (20)
10 (20)
N/A
40 (45)
LEFT
5 (20)
5 (15)
10 (20)
N/A
40 (45)

The Board is unable to explain the results of the January 1964 audiogram; however, it remains clear that at the time of his entrance into service, he demonstrated auditory thresholds of 40 decibels or greater in in at least one of the specified frequencies of 38 C.F.R. § 3.385 and thus had bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385. As such, service connection for bilateral hearing loss is only available on the basis of aggravation. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On VA examination in December 2011, the examiner considered the Veteran's January 1964 pre-induction examination and reported that he demonstrated normal hearing of 10 decibels at all frequencies and his April 1965 and February 1967 induction and separation examinations and reported that he demonstrated mild hearing loss of 40 decibels at 4000 Hertz. The examiner provided a negative opinion as to whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the normal progression during service and reported that there was no significant change in hearing acuity at 4000 Hertz from the time of the Veteran's induction to the time of his separation from service. The examiner further opined that the Veteran's tinnitus was related to his bilateral hearing loss and reasoned that such a symptom is known to be associated with hearing loss. As the VA examiner did not consider the Veteran's in-service audiogram results converted to ISO units, the December 2011 opinion as to bilateral hearing loss is inadequate and the Board sought another opinion. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In April 2014, the VA examiner opined that the Veteran's pre-existing bilateral hearing loss was not aggravated beyond the normal progression during service and reasoned that his induction and separation examinations each showed mild hearing loss at 4000 Hertz; however, there was no shift during time in service. The examiner also opined that the Veteran's tinnitus was not related to service, as he reported a delayed onset of such and could not link the onset to a specific event. In a May 2014 addendum, the VA examiner reported that the threshold shift during service was isolated to the 500-2000 Hertz range and represented hearing acuity within normal limits. She reported that conversion of the Veteran's in-service audiogram results to ISO units was not warranted. However, with such conversion applied, the Veteran demonstrated auditory thresholds of 45 decibels at 4000 Hertz, only five decibels greater than the auditory thresholds measured at entrance into service and should be considered a pre-existing condition not aggravated beyond normal progression during service. Despite the Board's remand directives requesting that the examiner render an opinion as to aggravation of the Veteran's pre-existing bilateral hearing loss using the standard of clear and unmistakable evidence, she did not. The opinion is thus inadequate.

In this case, the Board finds it significant that the Veteran incurred in-service acoustic trauma and demonstrated decreased hearing acuity, bilaterally, at the time of his separation from service when compared to his measured bilateral hearing acuity at the time of his entry into service. While the examiners reported that the Veteran's bilateral hearing acuity did not undergo significant change during service or that the change that was demonstrated is not deemed aggravation beyond the normal progression; no examiner opined that the measured increase in hearing loss was clearly and unmistakably the natural progression of the disease. Moreover, it is significant that the December 2011 VA examiner rendered a positive opinion that the Veteran's tinnitus was related to his bilateral hearing loss. Thus, the Board finds that service connection for bilateral hearing loss, on the basis of aggravation of a pre-existing disability; and service connection for tinnitus, on a secondary basis as related to service-connected bilateral hearing loss, is warranted.












(CONTINUED ON NEXT PAGE)
Given the foregoing, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus are granted. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


